Citation Nr: 0844377	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-31 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for otitis media.  

3.  Entitlement to service connection for shortening of the 
right leg, including as secondary to the service-connected 
disability of status post right intertrochanteric fracture 
with open reduction internal fixation with mild pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The veteran had active service from October 1955 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  

These claims were remanded by the Board for further 
development in October 2007.  Additional development has now 
taken place and appellate review may proceed.  


FINDINGS OF FACT

1.  The RO's July 2002 decision denying the veteran's claim 
of service connection for bilateral hearing loss was not 
appealed, and is therefore final.  

2.  Evidence received since the July 2002 final decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for bilateral hearing loss, 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  The evidence does not demonstrate that the veteran has a 
current diagnosis of otitis media, or that the veteran has 
been diagnosed with otitis media since his separation from 
service.  

4.  The evidence does not demonstrate that the veteran has a 
current diagnosis of shortening of the right leg due to his 
military service or as due to the residuals of his service-
connected right leg disability.  




CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for the veteran's bilateral hearing loss is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for bilateral hearing 
loss is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  

7.  The criteria for service connection for otitis media have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).  

7.  The criteria for service connection for shortening of the 
right leg, to include as secondary to a service-connected 
right leg disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the veteran's claims of service connection, the 
duty to notify was satisfied by way of letters sent to the 
veteran in February 2002, December 2003 and February 2005.  
All notice elements, aside from the Dingess elements 
discussed above, were fully addressed prior to the initial RO 
decisions in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Even 
though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a November 2007 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

In claims to reopen, VA must both notify a veteran of the 
evidence and information that is necessary to reopen the 
claim and notify the veteran of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
November 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Specifically, the veteran was 
informed that his claim of service connection for bilateral 
hearing loss was previously denied because there was no 
evidence of this disability in service or evidence connecting 
this disability to service.  Consequently, the Board finds 
that adequate notice has been provided, as the veteran was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examination of the ears in May 2004 and July 2004, and VA 
examination of the lower extremities in April 2003 and March 
2005.  VA has obtained these records and the records of the 
veteran's outpatient treatment with VA.  The veteran's Social 
Security Administration (SSA) records have also been 
incorporated into the claims file.  Finally, the private 
medical evidence submitted by the veteran has been 
incorporated into the record.  Significantly, VA received a 
letter from the veteran in December 2007 indicating that he 
had no additional information or evidence to give VA in 
support of his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Bilateral Hearing Loss

The veteran was denied service connection for bilateral 
hearing loss in a July 2002 rating decision.  A timely appeal 
of that decision was not perfected.  As such, that decision 
is final.  As noted above, VA must receive new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5108.  
However, the Board finds that no new and material evidence 
has been submitted, and the July 2002 rating decision denying 
the veteran's claim of service connection for bilateral 
hearing loss remains final.  

The RO denied the veteran's claim for bilateral hearing loss 
because there was no evidence of record demonstrating that 
the veteran suffered from a hearing loss disability during 
his military service, or within one year of his separation 
from service.  Therefore, for the evidence to be material in 
this case, it must address this unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the July 2002 rating decision addresses this 
evidentiary deficiency.  The veteran was afforded VA 
examination of the ears in May 2004.  According to the 
examiner, the veteran suffered from bilateral sensorineural 
hearing loss.  The examiner did not provide an opinion 
concerning the cause of the veteran's hearing loss.  The 
veteran was afforded additional audiometric examination in 
July 2004.  The veteran was again diagnosed with 
sensorineural hearing loss, but the examiner did not relate 
this to the veteran's active duty.  

As was noted above, the RO did not deny the veteran's claim 
for lack of evidence that the veteran currently suffers from 
a hearing loss disability.  This fact was already well-
established at the time of the July 2002 RO decision.  In 
fact, the RO more or less conceded in the July 2002 rating 
decision that the veteran currently had a hearing loss 
disability.  Rather, the veteran's claim was denied for lack 
of medical evidence linking the veteran's bilateral hearing 
loss to his military service.  No such evidence was obtained 
through the VA examinations.  

The veteran has also submitted numerous private medical 
records since the July 2002 RO decision.  However, these 
records are not applicable to the veteran's claim of hearing 
loss and are not material.  The Board has also considered the 
statements supplied by the veteran.  For example, in December 
2004, VA received a letter from the veteran noting that the 
May 2004 VA examiner stated to the veteran that the events of 
June 1967 and July 1967 were most likely the cause of the 
veteran's hearing loss.  However, there is no mention of this 
in the VA examination report, and the veteran's recitation of 
evidence from memory fails to raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

Finally, the veteran's Social Security Administration (SSA) 
records have also been incorporated into the evidence of 
record since the March 2004 RO decision.  However, these 
records are silent as to complaints of, or treatment for, 
hearing loss.  Instead, they discuss other disabilities not 
currently before the Board.  As such, these records are 
immaterial to the veteran's claim of bilateral hearing loss.  

The only evidence submitted by the veteran suggesting a 
connection between his bilateral hearing loss and service is 
the veteran's own testimony.  However, the veteran is not 
competent to offer such a medical opinion in this case.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The record does not contain any 
medical evidence relating his current bilateral hearing loss 
to his military service.  

Additionally, these assertions were already posited by the 
veteran in a statement received by VA in January 2002.  The 
veteran asserted that his hearing loss was due to noise 
exposure and pressure changes in the military.  As such, the 
testimony of the veteran linking his bilateral hearing loss 
to his military service is not new.  The Board may not reopen 
the veteran's claim based on this testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's bilateral hearing loss was incurred in service.  As 
such, it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for a bilateral hearing loss remains denied.  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Absent proof of a present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Otitis Media

The veteran contends that he is entitled to service 
connection for otitis media.  However, the evidence of record 
does not demonstrate that the veteran has suffered from 
otitis media at any time since his separation from the 
military.  

With that said, the Board recognizes that the veteran 
received treatment for otitis media on a number of occasions 
while in the military.  According to the veteran's July 1961 
separation examination, the veteran was treated for sinusitis 
approximately 2 years prior to the date of examination.  
Records from July 1963 and April 1967 also note that the 
veteran was treated for ear pain.  Therefore, the evidence 
does support the veteran's contentions that he was treated 
for otitis media during his military service.  

However, in-service disease or injury is not in and of itself 
sufficient to warrant service connection.  The veteran must 
also suffer from a current disability as a result of this in-
service disease or injury.  38 C.F.R. § 3.303.  The medical 
evidence of record since the veteran's separation from 
service in 1967 to the present fails to demonstrate a 
diagnosis of, or treatment for, otitis media since 
separation.  Also, the SSA records that have been 
incorporated into the record make no reference to a disorder 
of the ear, such as otitis media.  Absent proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
ear disorders since separation in 1967 tends to establish 
that the veteran does not currently suffer from otitis media 
related to his military service.  

This conclusion is supported by the evidence of record.  In 
October 2001, the veteran underwent an audiological 
assessment with VA.  According to the assessment, the 
veteran's ear canals were clear with no mention of 
inflammation or disorders of the ear.  The veteran was also 
afforded VA examination of the ear in May 2004.  No diagnosis 
of otitis media was assigned during this examination.  In 
fact, the examiner noted that if the veteran's hearing loss 
were attributable to ongoing problems with ear infections, 
there would be evidence of perforation of the tympanic 
membranes or middle ear pathology.  The examiner concluded 
that there was no evidence of this, suggesting that the 
veteran did not have a history of recurrent ear infections.  

In a letter received by VA in April 2004, the veteran 
indicated that a review of medical records from Dr. P.B. 
would demonstrate that the veteran had been treated for 
otitis media since his separation from service.  However, the 
Board has carefully reviewed records of Dr. P.B. from July 
1995 to September 2004, and has found no evidence of otitis 
media or any other disorder of the ear.  

As a final matter, the Board has considered the lay opinions 
of the veteran.  The Board recognizes that the veteran 
believes his hearing loss is related to his military service.  
However, the veteran is not competent to make such an 
etiological opinion.  As previously noted, a lay person 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter 
such as a determination of the origins of a specific 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for otitis media must be denied.



Shortening of the Right Leg

The veteran contends that he is entitled to service 
connection for shortening of the right leg, to include as 
secondary to the service-connected disability of status post 
right intertrochanteric fracture with open reduction internal 
fixation with mild pain.  However, since there is no medical 
evidence of record suggesting that the veteran is suffering 
from shortening of the right leg, the Board must deny the 
veteran's claim.  

As previously discussed, there must be a current diagnosis of 
a disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of shortening of the right leg, the Board must deny 
the veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

The veteran's service medical records are silent as to 
complaints of, or treatment for, shortening of the right leg.  
There is clear evidence that the veteran sustained a fracture 
to the right femur during his service.  The veteran suffered 
this injury in an automobile accident.  Surgery was performed 
to repair the damage in December 1958 through the fixation of 
an 8-hole plate to the femur.  The patient was released from 
the hospital in February 1959.  No mention of a shortening of 
the right leg was made during the veteran's recovery.  
According to the September 1965 periodical service 
examination and the July 1961 service separation examination, 
the veteran's lower extremities were normal at the time of 
separation.  There is no mentioning of a shortening of the 
veteran's right leg in his military records.  

The veteran's post-service medical records also fail to 
demonstrate that the veteran has experienced shortening of 
the right leg.  In July 1995, the veteran was found to have 
bilateral claudication of the hips.  The lower extremities 
were examined, and there was no mention of shortening of the 
right leg.  Private medical records from March 2003 indicate 
that the veteran sought treatment for occasional pain in his 
legs.  Finally, records from May 2004 and June 2004 note that 
the veteran fell, sustaining an intertrochanteric femur 
fracture on the right side above a previous femoral shaft 
fracture.  Surgery was subsequently performed to repair the 
fracture, and there was no mention of shortening of the right 
lower extremity during recovery or upon discharge.  

VA outpatient treatment records also fail to suggest that the 
veteran's right lower extremity has shortened.  In April 
2003, the veteran was afforded a VA joint examination.  The 
veteran was diagnosed with status post right 
intertrochanteric fracture with open reduction internal 
fixation, consistent with iliotibial band syndrome.  No 
finding of a shortening of the right lower extremity was made 
during this examination.  X-ray images were taken as part of 
this examination, with no mention of shortening of the right 
leg.  Finally, a note from May 2004 indicates that the 
veteran fell down and fractured his right hip.  This record 
also did not indicate that the veteran's right leg was 
shorter than the left.  

In addition to the above VA treatment, the veteran has been 
afforded two VA bone examinations since filing his claim.  
The veteran was first scheduled for examination in June 2004.  
However, the examiner concluded that due to the veteran's 
recent fracture of the femur, it would be necessary to 
postpone the veteran's examination.  His examination was 
rescheduled for March 2005.  According to that examination 
report, the veteran had significant loss of range of motion 
in the right hip due to the right femur fracture.  There was 
also loss of muscle bulk noted in the right thigh when 
compared to the left.  

Finally, the Board has reviewed the veteran's SSA disability 
records.  These records note a history of injury to the right 
leg, and complaints of lower extremity pain.  However, there 
is no mention of a shortening of the right leg in any of 
these records.  In summary, there is no medical evidence of 
record in support of the veteran's claim.  

The Board has also considered the veteran's lay testimony 
regarding the shortening of his right leg.  The veteran has 
stated that he believes his right leg is shorter than his 
left leg, and he believes this is related to the fracture he 
sustained during his military service.  However, as a lay 
person, the veteran is not competent to testify to the 
etiology of a specific medical condition.  Further, in a 
letter received by VA in July 2003, the veteran stated that 
the shortening of his right leg was not so significant that 
it could be seen.  Rather, the veteran stated that X-rays 
were all that could detect the shortening of his right leg.  
As previously discussed, there were no findings of a 
shortened right leg upon X-ray examination in April 2003.  
Therefore, the lay evidence does not demonstrate that the 
veteran's right leg has shortened.  

The Board has also considered the veteran's claim of 
secondary service connection.  As previously noted, service 
connection may be granted for a disability which is 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Therefore, for a claim of secondary 
service connection to be granted, there must be evidence of a 
current disability and evidence linking that disability to 
the veteran's service-connected disability.  In this case, 
there is no competent medical evidence of shortening of the 
right leg or evidence linking this to the veteran's service-
connected disability.  It has also been held that an 
appellant's own conclusion, stated in support of his claim, 
that his present disability is secondary to his service-
connected disability is not competent evidence as to the 
issue of medical causation.  See 38 C.F.R. § 3.159 (2007); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).  As such, 
the veteran's claim of secondary service connection must 
fail.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for shortening of the right leg, to 
include as secondary to a status post right intertrochanteric 
fracture with open reduction internal fixation, must be 
denied.











ORDER

New and material evidence not having been received, the 
reopening of the claim for service connection for bilateral 
hearing loss is denied.  

Service connection for otitis media is denied.  

Service connection for shortening of the right leg, including 
as secondary to the service-connected disability of status 
post right intertrochanteric fracture with open reduction 
internal fixation with mild pain is denied.  




____________________________________________
Michael. J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


